     Case: 1:15-cv-01046-SO Doc #: 230 Filed: 12/11/18 1 of 5. PageID #: 4486




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION




UNITED STATES OF AMERICA,                       )   CASE NO.: 1:15-CV-01046
                                                )
               Plaintiff,                       )
                                                )   JUDGE SOLOMON OLIVER, JR.
       vs.                                      )
                                                )   NOTICE REGARDING EXTENSION OF
CITY OF CLEVELAND                               )   DEADLINES IN THE REVISED THIRD-
                                                )   YEAR MONITORING PLAN
               Defendant.                       )
                                                )
                                                )




       Pursuant to the Revised Third-Year Monitoring Plan (the “Third-Year Plan,” attached

hereto as Exhibit A) in the above-captioned matter, the City of Cleveland (the “City”) and

Department of Justice (collectively, “the Parties”), as well as the Monitoring Team, have agreed

to extend various deadlines for a number of milestones relating to the Cleveland Division of

Police’s (“CDP”) implementation of the Consent Decree. The Monitoring Team and Parties

respectfully request that the Court approve the extension of the milestones.

       Consistent with the terms of the Third-Year Plan, the Parties and Monitoring Team are

currently developing a Fourth-Year Monitoring Plan that will identify new milestones and revise

outstanding deadlines for continued implementation of the Consent Decree. Still, the Team and
     Case: 1:15-cv-01046-SO Doc #: 230 Filed: 12/11/18 2 of 5. PageID #: 4487



Parties are mindful of the Court’s ongoing stewardship of the Consent Decree’s active

implementation and wish to update the Court on the status of a host of milestones.

       The Parties and Monitoring have agreed to set a deadline of December 31, 2018 for the

following items, which are outstanding in the Third-Year Monitoring Plan:

           •   CDP’s revision of the District Policing Committee Strategy, incorporating

               feedback, where appropriate, provided by the Monitoring Team, Community Police

               Commission (“CPC”), and Parties (Exhibit A, line 12);

           •   CDP’s revision of the Community and Problem-Oriented Policing Plan,

               incorporating feedback, where appropriate, provided by the Monitoring Team,

               Community Police Commission, and Parties (19);

           •   The Monitoring Team’s approval or disapproval of the CDP’s Supervisory

               Investigations Policy (24);

           •   The Monitoring Team’s approval or disapproval of the Force Investigation Team

               manual (27);

           •   The Monitoring Team’s approval or disapproval of the Force Review Board policy

               (30);

           •   Numbers and percentages of the officers who have completed in-service training

               on CPR, firearm requalification, and use of force during 2018 (37);

           •   Numbers and percentages of the officers who have completed in-service training

               on Community Engagement and Problem-Solving, Crisis Intervention Training,

               and Bias-Free Policing during 2018 (49);

           •   Final Supervisor Training Plan developed by CDP, incorporating feedback where

               appropriate (55);


                                                2
     Case: 1:15-cv-01046-SO Doc #: 230 Filed: 12/11/18 3 of 5. PageID #: 4488



           •   Completion of training of all CDP officers on the Learning Management System

               (61);

           •   The Monitoring Team’s approval or disapproval of the Internal Affairs (“IA”)

               Policy Manual (87); and

           •   The Monitoring Team’s approval or disapproval of the Public Complaints of

               Misconduct and Retaliation policies (96).

       A number of deadlines (and subsequent items as delineated in the Third-Year Plan) are

unlikely to be addressed in the current monitoring period and will consequently be addressed in

the Fourth-Year Monitoring Plan. The most critical of those milestones include:

           •   A draft 2019 In-Service Training Plan to be developed collaboratively by CDP, the

               Parties, and the Monitoring Team (Exhibit A, line 34);

           •   The Monitoring Team’s approval or disapproval of the Recruitment Plan (66);

           •   The Monitoring Team’s analysis of the OPS budget (91);

           •   The Monitoring Team’s approval or disapproval of the Staffing Plan (128);

           •   CDP’s revision of Search and Seizure policies, incorporating feedback from the

               Parties and the Community Police Commission, as appropriate (135).

           •   The Monitoring Team’s approval or disapproval of the District Policing Committee

               Strategy (13);

           •   The Monitoring Team’s approval or disapproval of the Community and Problem-

               Oriented Policing Plan (20);

           •   Training of appropriate personnel on the Force Review Board policy (31);

           •   Beginning of regular FRB meetings (33);




                                               3
     Case: 1:15-cv-01046-SO Doc #: 230 Filed: 12/11/18 4 of 5. PageID #: 4489



           •   The Monitoring Team’s approval or disapproval of the Final Supervisor Training

               Plan (56);

           •   The Monitoring Team’s approval or disapproval of the Final Draft of the Crisis

               Intervention Specialized Training (72);

           •   The Monitoring Team’s approval or disapproval of the Final Draft of the Second

               Year Crisis Intervention Training for Dispatchers and their Supervisors (79);

           •   Implementation of new IA policies upon the Monitoring Team’s approval of the IA

               Policy Manual (88);

           •   Implementation of the Office of Public Safety’s (“OPS”) Awareness Plan (97-100);

           •   Hiring of a Police Inspector General (113); and

           •   The Monitoring Team’s approval or disapproval of the Search and Seizure Policies

               (136).

       Additionally, the Monitoring Team’s Sixth Semiannual Report will be filed with the Court

by February 26, 2019, with a draft due to the Parties by January 25. The City’s seventh status

report will be filed with the Court by March 29, 2019.



                                                    Respectfully submitted,



                                                    /s/ Matthew Barge

                                                    MATTHEW BARGE
                                                    Monitor
                                                    40 Washington Square South
                                                    New York, New York 10012
                                                    Tel: (202) 257-5111
                                                    Email: matthew.barge@21cpsolutions.com



                                                4
     Case: 1:15-cv-01046-SO Doc #: 230 Filed: 12/11/18 5 of 5. PageID #: 4490



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2018, I served the foregoing document entitled

Notice Regarding Extension of Deadlines in the Revised Third-Year Monitoring Plan via the

court’s ECF system to all counsel of record.




                                                   /s/ Matthew Barge
                                                   MATTHEW BARGE




                                               5
